Citation Nr: 0516596	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  02-03 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for headaches, to include 
as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from March 1988 to March 1992.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 RO rating decision which 
denied service connection for chronic fatigue syndrome, to 
include as due to an undiagnosed illness; fibromyalgia, to 
include as due to an undiagnosed illness; and headaches, to 
include as due to an undiagnosed illness.  

An April 2002 RO decision, in pertinent part, granted service 
connection and a 40 percent rating for fibromyalgia.  
Therefore, such issue is no longer on appeal.    

In November 2003, the Board remanded the remaining issues on 
appeal for further development.  As a result of the 
additional development, in July 2004, the RO granted service 
connection and a 10 percent rating for chronic fatigue 
syndrome.  Therefore, this issue is no longer on appeal.  

In an April 2003 statement, the veteran's representative 
raised the issue of entitlement to service connection for a 
psychiatric disorder, claimed as secondary to the veteran's 
service-connected disorders.  Such issue is not before the 
Board at this time and is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  The veteran's active duty included service in Southwest 
Asia during the Persian Gulf War.  

2.  The veteran's symptoms of headaches are associated with 
her service-connected chronic fatigue syndrome and 
fibromyalgia, and such symptoms do not represent a separate 
disability.  


CONCLUSION OF LAW

Headaches, to include as due to an undiagnosed illness, were 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317, 
4.14 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection will be presumed for certain chronic 
diseases if manifest to a compensable degree within the year 
after service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper and lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  The illness must become manifest during 
either active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more, under the appropriate diagnostic code of 38 
C.F.R. Part 4, not later than December 31, 2006.  By history, 
physical examination, and laboratory tests, the disability 
cannot be attributed to any known clinical diagnosis.  There 
must be objective signs that are perceptible to an examining 
physician and other non-medical indicators that are capable 
of independent verification.  There must be a minimum of a 6-
month period of chronicity.  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia theater of operations 
during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.  If signs or symptoms have been medically attributed 
to a diagnosed (rather than undiagnosed) illness, the Persian 
Gulf War presumption of service connection does not apply.  
VAOPGCPREC 8-98.  

The Board notes that the Persian Gulf War provisions of 38 
U.S.C.A. § 1117 were amended, effective March 1, 2002.  In 
pertinent part, the new law provides that, in addition to 
certain chronic disabilities from undiagnosed illness, 
service connection may also be given for medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs and symptoms, as well 
as for any diagnosed illness that the VA Secretary determines 
by regulation warrants a presumption of service connection.  

Where service medical records are not available, the Board's 
obligation to explain its findings and conclusions and to 
consider the benefit-of-the-doubt rule are heightened.  
Pruitt v. Derwinski, 2 Vet.App. 83 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

As noted above, the veteran had active service from March 
1998 to March 1992.  She is already service-connected for 
chronic fatigue syndrome and for fibromyalgia.  

The veteran is claiming service connection for headaches, to 
include as due to an undiagnosed illness from Persian Gulf 
War service.  Her available service medical records show that 
she was treated for headache complaints on one occasion 
during service.  A June 1991 emergency care and treatment 
report noted that the veteran reported that she was in the 
heat the previous day and started having a headache.  She 
stated that she felt better that evening, but that she felt 
like she was going to be sick.  The veteran also reported 
that she had a throbbing headache two weeks earlier as well 
as a funny feeling in her stomach, but no vomiting, diarrhea, 
or photophobia.  The assessment was viral syndrome.  The 
later service medical records do not refer to any headache 
complaints.  A January 1992 entry indicated that the 
separation physical evaluation was within normal limits.  An 
actual chronic headache disorder was not diagnosed during the 
veteran's period of service.  

The first post-service clinical evidence of any headache 
complaints was in October 1993, more than a year after the 
veteran's separation from service.  An October 1993 VA 
general medical Persian Gulf examination report noted that 
the veteran's symptoms review was essentially non-
contributory except for intermittent tension headaches and 
the use of eyeglasses for driving only.  The diagnosis was an 
essentially normal physical examination for Persian Gulf 
registry.  

Subsequent private and VA treatment records show treatment 
for disorders including chronic fatigue syndrome, 
fibromyalgia, and headaches.  The veteran underwent a VA 
general medical examination in November 1999.  There was no 
indication that the examiner reviewed the claims file.  It 
was noted that the veteran had headaches which were 
associated with frontal muscle tension over the forehead and 
scalp of her head.  The examiner reported that the veteran's 
neurological examination was normal and that the headaches 
she discussed appeared to be a muscle-tension type of 
headache.  It was noted that depression needed to be ruled 
out due to the fact that all of the symptoms the veteran 
talked about went along with a major depression-type illness.  
The examiner further commented that he did not see any 
specific symptoms or problems that would allow him to 
attribute all of her problems directly to one clinical 
diagnosis.  The examiner stated that it appeared that 
depression might have been present, but that the veteran 
needed to be evaluated for such disorder.  In a December 1999 
addendum, the examiner listed diagnoses that did not include 
headaches.  

A December 1999 VA neuropsychiatric examination report noted 
that the veteran's claims file was reviewed.  The veteran 
reported that she had headaches since 1991.  The diagnosis 
was a mood disorder due to general medical condition, with 
depressive features.  In a January 2000 addendum, the 
diagnosis was a mood disorder due to general medical 
condition (including fatigue, chronic pain, and headaches), 
with depressive features.  The examiner noted that the 
diagnosis was amended to explicitly to address headaches.  
The veteran also underwent a VA neurological examination in 
January 2000.  There is no specific indication that the 
claims file was reviewed.  The diagnosis was muscle tension 
headaches involving the frontal and temporal muscles.  The 
examiner noted that the neurological examination was within 
normal limits.  

The veteran underwent a VA chronic fatigue syndrome 
examination in June 2004.  The examiner specifically noted 
that the veteran's claims folder was reviewed.  The examiner 
discussed the veteran's medical history in detail.  The 
diagnoses were fibromyalgia, chronic fatigue syndrome, and 
headaches as part of either syndrome, i.e., fibromyalgia or 
chronic fatigue syndrome.  It was noted that the veteran's 
headaches did not appear to be treated as a separate 
diagnosis by the veteran's current physician and that they 
were considered part of both the fibromyalgia and the chronic 
fatigue syndrome.  

The examiner commented that the veteran's headaches were 
treated as a symptom of both the fibromyalgia and chronic 
fatigue syndrome.  The examiner remarked that it did not 
appear that the veteran was considered to have a separate and 
distinct disorder of headaches.  It was noted that the 
veteran had undergone evaluations of her headaches consisting 
of examinations and imaging studies, but that no specific 
etiology of the headaches had been found.  The examiner 
stated that the veteran's headaches were considered to be a 
manifestation of both syndromes.  The examiner indicated that 
the veteran's headaches did not appear to represent a 
separate or distinct disorder, either diagnosed or 
undiagnosed.  

The Board observes that the October 1993 VA general medical 
Persian Gulf examination report, the November 1999 VA general 
medical examination report with December 1999 addendum, and 
the January 2000 VA neurological examination report, noted 
above, all refer to or diagnose tension headaches.  However, 
there is no indication that the examiners reviewed the 
veteran's claims file in concluding that the veteran had 
tension headaches.  Additionally, the history of headaches 
discussed pursuant to such examination reports was apparently 
based solely on a history provided by the veteran and is not 
probative in linking any current chronic headache disorder 
with service.  See Reonal v. Brown, 5 Vet.App. 458 (1995).  
Therefore, such examination reports are less probative in 
this matter.  The Board notes that the claims file was 
reviewed at the time of the December 1999 VA neuropsychiatric 
examination with the January 2000 addendum.  However, the 
examiner solely referred to the veteran's headaches as part 
of a general medical condition.  Although the examiner noted 
that the veteran reported that she had suffered from 
headaches since 1991, the examiner did not specifically 
conclude that such was the case or indicate that the veteran 
had a chronic headache disorder related to service.  

The Board observes that the examiner pursuant to the June 
2004 VA chronic fatigue syndrome examination, noted above, 
specifically reviewed the claims file in detail and his 
opinion as to the veteran's headaches being a manifestation 
of his chronic fatigue syndrome and fibromyalgia is 
consistent with historical records.  Therefore, the Board 
finds that such opinion is most probative in this matter.  
See Wensch v. Principi, 15 Vet.App. 362 (2001).  

The veteran is already service-connected for chronic fatigue 
syndrome and for fibromyalgia.  As indicated by the June 2004 
examination report, the veteran's claimed headaches are 
considered as a manifestation of his service-connected 
disabilities.  They are not a separate and distinct disorder.  
Therefore, the Board notes that the veteran's complaints of 
headaches are already taken into account when rating his 
service-connected chronic fatigue syndrome and fibromyalgia.  
Additionally, dual compensation for the same symptoms is 
prohibited by the rule against pyramiding of disability 
ratings.  See 38 C.F.R. § 4.14.  

Further, there is no medical evidence of record suggesting 
that any chronic headache disorder is related to the 
veteran's period of service.  In fact, the probative medical 
evidence provides negative evidence against this finding, 
indicating that her current headache complaints are solely a 
manifestation of her already service-connected disorders.  

The veteran has alleged in statements and testimony on appeal 
her current headaches are a separate disorder and that they 
had their onset in service.  However, the veteran as a 
layman, is not competent to give a medical opinion on the 
diagnosis or etiology of a condition.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

The credible evidence shows that the veteran's claimed 
headaches disability, to include as due to an undiagnosed 
illness, were not incurred in or aggravated by service.  As 
the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Duty to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
indicates, generally, that four elements are required for 
proper VCAA notice: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by the VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to his claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes treatment reports and 
examination reports.  Significantly, no additional available 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  

Under these circumstances, no further action is necessary to 
assist the claimant with the claim.  In a December 2001 
letter and statement of the case, an April 2002 supplemental 
statement of the case, a September 2002 RO hearing, a 
November 2002 supplemental statement of the case, and an 
August 2004 supplemental statement of the case, the veteran 
was effectively furnished notice of the types of evidence 
necessary to substantiate her claim as well as the types of 
evidence VA would assist her in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to 
service connection.  The discussions in the rating decisions, 
the statement of the case, the supplemental statements of the 
case, and the RO hearing held in September 2002, have 
informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
Board therefore finds that the notice requirements of the new 
law and regulation have been substantially met.  Any 
deficiencies constitute no more than harmless error.  See 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App.  April 14, 
2005).

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, a 
VA examination was obtained, medical records were obtained, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
duty to notify and assist the veteran.


ORDER

Service connection for headaches, to include as due to an 
undiagnosed illness, is denied.  



	                        
____________________________________________
	C. CRAWFORD
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


